Beck, Presiding Justice.
1. Under the decisions in Streetman v. Streetman, 133 Ga. 760 (66 S. E. 883), and Orr v. Dunn, 145 Ga. 137 (88 S. E. 669), the court did not err in overruling the demurrer to the petition.
2. As to a security deed made by A. Kennedy to the First National Bank of Quitman, and transferred by that bank to the defendant Miss C. C. Kennedy, which was introduced in evidence over her objection that she claimed no rights under it and had filed her disclaimer thereto, its introduction in evidence, even if erroneous, was not of such materiality as to require a reversal of the judgment.
3. The court properly refused to allow a witness for the defendant, who testified that he drew the contract and agreement in regard to the loan here involved between A. Kennedy, now deceased, and the defendant Miss Kennedy, to explain the intention and meaning of certain portions of the contract which are not on their face ambiguous.
4. The verdict in favor of the plaintiffs was authorized by the pleading's and the evidence, and the court’s judgment and decree properly followed that verdict.

Judgment affirmed.


All the Justices concur, except Gilbert, J., absent.

Bennet & Bennet, for plaintiffs in error.
Lee W. Branch, contra.